Title: To George Washington from Jonathan Trumbull, Jr., 27 July 1792
From: Trumbull, Jonathan Jr.
To: Washington, George



Sir
Lebanon [Conn.] 27th July 1792

I have the honor to inclose, for your information, the Copy of a Letter which I have this day received from Mr Barclay—covering a Petition from the American Prisoners, now in Captivity at Algiers, a Copy of which is also transmitted herewith.
This communication I beg leave to make to you Sir! as the only mean in my power, during the recess of Congress, which can afford me the hope of contributing to the relief of our suffering fellow Citizens, whose unhappy situation is so well pictured in their Petition. With the most perfect Respect & Regard I have the honor to be sir! Your most Obet & most hu. Servt

Jona; Trumbull

